Lore, C. J:—
This being the second term, and objection being made to a continuance by the counsel for the plaintiff, we think he is entitled to have the witness produced.
The witness was thereupon produced and examined and cross-examined at length.
Lore, C. J:—
We think, under the statement of this witness upon his oath, that he has met. all the conditions required for the continuance of the case. He swears to the materiality of the witness ; discloses what he expects to prove by him ; and further, swears that they have sent their agent for him and have put forth every effort possible, but have not been able to find him ; but that they expect to have him here next term.
That brings it strictly within the rule for continuance in such cases.
On that ground the case is continued on the application of the defendant under a peremptory rule to the next term.